UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-1940



DELORES HENDERSON,

                                              Plaintiff - Appellant,

          versus


COUNTY OF CUMBERLAND, operating through its
Local Mental Health Authority and the Mental
Health Center,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (CA-01-708-5-BR)


Submitted:   March 25, 2003                 Decided:   April 17, 2003


Before MICHAEL and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jeffrey L. Starkweather, Pittsboro, North Carolina, for Appellant.
Douglas   E.  Canders,   CUMBERLAND   COUNTY  ATTORNEY’S   OFFICE,
Fayetteville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Delores Henderson appeals the district court’s order denying

her motion to amend the complaint, under Fed. R. Civ. P. 15(c), and

dismissing her civil action.        We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated

by the district court.       See Henderson v. County of Cumberland, No.

CA-01-708-5-BR (E.D.N.C. July 9, 2002).                We decline to address

Henderson’s    arguments     on    appeal      regarding   discovery   and   the

doctrine of equitable estoppel.           See Muth v. United States, 1 F.3d

246, 250 (4th Cir. 1993) (holding that issues raised for the first

time    on   appeal   will   not     be       considered   absent   exceptional

circumstances); Cavallo v. Star Enter., 100 F.3d 1150, 1152 n.2

(4th Cir. 1996) (noting that arguments raised for the first time in

appellant’s reply brief are not properly before the court).                   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                                       AFFIRMED




                                          2